                                                                                           



                                                                                              *HUDOG6LQJOHWRQ6WDWH%DU1R            
                                                                                               %URG\$0F%ULGH6WDWH%DU1R
                                                                                              7UHQWRQ*/DPHUH6WDWH%DU1R
                                                                                               6,1*/(721/$:),50$3&
                                                                                              $6WUHHWWK)ORRU
                                                                                               6DQ'LHJR&$
                                                                                              7HOHSKRQH  
                                                                                               )D[  
                                                                                              (0DLOEURG\#6/)ILUPFRP
                                                                                               Attorneys for Plaintiff Daniel Manriquez
                                                                                       
                                                                                               'DYLG(:HLVV6WDWH%DU1R
                                                                                              %ULWW05REHUWV6WDWH%DU1R
                                                                                               -HIIUH\55LHJHU6WDWH%DU1R
                                                                                              5(('60,7+//3
                                                                                               6HFRQG6WUHHW6XLWH
                                                                                              6DQ)UDQFLVFR&$
                                                                                               7HOHSKRQH  
                                                                                             )D[  
                                                                                               (0DLOEUREHUWV#UHHGVPLWKFRP
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                             Attorneys for Plaintiff Daniel Cisneros
                                                                                               
                                                                                      
                                                                                                                           81,7('67$7(6',675,&7&2857
5(('60,7+//3




                                                                                      
                                                                                                            1257+(51',675,&72)&$/,)251,$±2$./$1'',9,6,21
                                                                                      
                                                                                                                                              
                                                                                       '$1,(/0$15,48(=                                       &DVH1RVFY+6*
                                                                                                                                                 FY+6*
                                                                                                          3ODLQWLII                           
                                                                                                                                                 :5,72)+$%($6&25386$'
                                                                                            YV                                                7(67,),&$1'80)25:,71(66
                                                                                                                                                 $'5,$1%5,6(12
                                                                                       9$1*,/'(5HWDO                                       
                                                                                                                                                 7ULDO'DWH-XQH
                                                                                                          'HIHQGDQWV                          7LPH$0
                                                                                                                                                 /RFDWLRQ&RXUWURRP
                                                                                                                                                -XGJH+RQ+D\ZRRG6*LOOLDP-U
                                                                                         '$1,(/&,61(526                                        
                                                                                                                                           
                                                                                                            3ODLQWLII
                                                                                       
                                                                                              YV
                                                                                       
                                                                                         9$1*,/'(5HWDO
                                                                                       
                                                                                                            'HIHQGDQWV
                                                                                                          
                                                                                         
                                                                                       
                                                                                         
                                                                                       
                                                                                         
                                                                                      
                                                                                               :5,72)+$%($6&25386$'                                FY+6*FY+6*
                                                                                               7(67,),&$1'80
                                                                                           
                                                                                           



                                                                                                   $GULDQ%ULVHQRLQPDWHQR7LVDQHFHVVDU\DQGPDWHULDOSHUFLSLHQWZLWQHVVWRWKH

                                                                                        HYHQWVWKDWRFFXUUHGLQWKHDERYHFDSWLRQHGFDVHV+HLVFXUUHQWO\FRQILQHGDW&DOLIRUQLD6WDWH3ULVRQ

                                                                                        6RODQR3HDERG\5RDG9DFDYLOOH&$7RSURYLGH3ODLQWLIIV¶FRXQVHOVXIILFLHQWWLPH

                                                                                        EHIRUHWULDOWRPHHWZLWK0U%ULVHQRLQSHUVRQWRSUHSDUHIRUKLVWHVWLPRQ\LWLVQHFHVVDU\WKDWD

                                                                                        :ULWRI+DEHDV&RUSXV$G7HVWLILFDQGXPLVVXHFRPPDQGLQJWKH:DUGHQRI&DOLIRUQLD6WDWH3ULVRQ

                                                                                        6RODQRWRSURGXFH0U%ULVHQRDWDWLPHEHIRUHWULDOZKLFKLVVFKHGXOHGWREHJLQRQ-XQHDW

                                                                                        DP3ODLQWLIIV¶FRXQVHOPXVWDOVRPHHWZLWKKLPRQDWOHDVWRQHVHSDUDWHRFFDVLRQIRUD

                                                                                        PLQLPXPRIRQHKRXU7RVHFXUHKLVSDUWLFLSDWLRQLWLVQHFHVVDU\WKDWD:ULWRI+DEHDV&RUSXV$G

                                                                                        7HVWLILFDQGXPLVVXHFRPPDQGLQJWKH:DUGHQRI&DOLIRUQLD6WDWH3ULVRQ6RODQRWRSURGXFH0U

                                                                                       %ULVHQREHIRUHWKLVFRXUW&RXUWURRPWK)ORRU8QLWHG6WDWHV&RXUWKRXVH&OD\6WUHHW
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       2DNODQG&$WHQWDWLYHO\RQ-XQHDWDPDQGHDFKGD\WKHUHDIWHUWKURXJKWKH

                                                                                       GXUDWLRQRIWKLVWULDO
5(('60,7+//3




                                                                                       

                                                                                      
                                                                                           $FFRUGLQJO\,7,625'(5('WKDW
                                                                                      
                                                                                                       $:ULWRI+DEHDV&RUSXV$G7HVWLILFDQGXP,VVXHXQGHUWKHVHDORIWKLVFRXUW
                                                                                       FRPPDQGLQJWKH:DUGHQRI&DOLIRUQLD6WDWH3ULVRQ6RODQRWRSURGXFHWKHLQPDWHIRUDWOHDVWRQH

                                                                                       DWWRUQH\YLVLWLQJGD\LQDGYDQFHRI-XQHVRWKDW0U%ULVHQRFDQPHHWZLWK3ODLQWLIIV¶

                                                                                       DWWRUQH\ V DWOHDVWRQFHSULRUWRWKHWULDOGDWH

                                                                                                     $:ULWRI+DEHDV&RUSXV$G7HVWLILFDQGXP,VVXHXQGHUWKHVHDORIWKLVFRXUW
                                                                                       FRPPDQGLQJWKH:DUGHQRI&DOLIRUQLD6WDWH3ULVRQ6RODQRWRSURGXFHWKHLQPDWHEHIRUHWKLVFRXUW
                                                                                                        WK
                                                                                       &RXUWURRP )ORRU8QLWHG6WDWHV&RXUWKRXVH&OD\6WUHHW2DNODQG&$QRVRRQHU
                                                                                         WKDQ-XQHDWDPDQGIURPGD\WRGD\DVDGYLVHGE\WKH&RXUWDQGWKHSDUWLHVXQWLOWKH
                                                                                      
                                                                                         FRPSOHWLRQRIFRXUWSURFHHGLQJVDVRUGHUHGE\WKH&RXUWXQGHUWKHFXVWRG\RIWKH&'&5
                                                                                      
                                                                                                    7KH&OHUNRI&RXUWLVRUGHUHGWRVHUYHDFRXUWHV\FRS\RIWKLVRUGHUDQG:ULWRI
                                                                                      
                                                                                         +DEHDV$G7HVWLILFDQGXPRQWKH:DUGHQRI&DOLIRUQLD6WDWH3ULVRQ6RODQR32%R[9DFDYLOOH
                                                                                      
                                                                                         &$
                                                                                      
                                                                                         
                                                                                      
                                                                                         
                                                                                      
                                                                                               :5,72)+$%($6&25386$'                              FY+6*FY+6*
                                                                                               7(67,),&$1'80
                                                                                           
                                                                                                    8SRQFRPSOHWLRQRIWKHWULDOLQWKLVFLYLOULJKWVDFWLRQDQGXSRQVDWLVIDFWLRQRIWKLV
                                                                                        ZULWE\WKH&RXUWWKH&'&5VKDOOUHWXUQ0U%ULVHQRWR&DOLIRUQLD6WDWH3ULVRQ6RODQRXQGHUVDIH
                                                                                         DQGVHFXUHFRQGXFW
                                                                                       

                                                                                                     7KH&'&5VKDOOEHDUWKHUHVSHFWLYHFRVWVRILPSOHPHQWDWLRQRIWKHWHUPVRIWKLVZULW

                                                                                                                  :5,72)+$%($6&25386$'7(67,),&$1'80

                                                                                        72:DUGHQ2I&DOLIRUQLD6WDWH3ULVRQ6RODQR3HDERG\5RDG9DFDYLOOH&$

                                                                                                ,&200$1'\RXWRSURGXFHWKHLQPDWHQDPHGDERYHWRDSSHDUEHIRUHWKH8QLWHG6WDWHV
                                                                                        'LVWULFW&RXUWDWWKHWLPHDQGSODFHQDPHGDERYHDQGWKHUHDIWHUWRUHWXUQWKHLQPDWHWRWKHDERYH

                                                                                        LQVWLWXWLRQ

                                                                                               )XUWKHU\RXDUH25'(5('WRQRWLI\WKH&RXUWRIDQ\FKDQJHRIFXVWRG\RIWKHLQPDWHDQG
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       WRSURYLGHWKHQHZFXVWRGLDQZLWKDFRS\RIWKLVZULW

                                                                                               
5(('60,7+//3




                                                                                               '$7('BBBBBBBBBBBBBB
                                                                                                                  June 5

                                                                                                                                      %\
                                                                                                                                         \                                                   
                                                                                                                                              +RQ+D\
                                                                                                                                              +RQ+D\ZRRG6*LOOLDP-U
                                                                                                                                                    D ZRRG6*LOOLDP-U
                                                                                                                                                    D\
                                                                                                                                            81,7('67$7(60$*,675$7(-8'*(
                                                                                                                                              1257+(51',675,&72)&$/,)251,$
                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      

                                                                                      
                                                                                           :5,72)+$%($6&25386$'                                  FY+6*FY+6*
                                                                                           7(67,),&$1'80
